Citation Nr: 9929950	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  94-00 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for the veteran's 
service-connected amputation, below elbow, right, currently 
evaluated as 80 percent disabling.

2.  Entitlement to an increased evaluation for the veteran's 
service-connected capsulitis of the right shoulder with 
occasional headaches, currently evaluated as 30 percent 
disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1993 rating decision by the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claim of entitlement to 
total rating based on individual unemployability due to 
service-connected disabilities.

The Board notes that in a March 1999 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder.  As the 
veteran has not filed a Notice of Disagreement with that 
decision, this matter is not presently before the Board.  38 
C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (1998).

In a signed statement submitted in September 1994, the 
veteran requested that he be provided with a personal hearing 
before a Hearing Officer at the RO.  The record reflects that 
such a hearing was scheduled, and that the veteran was 
notified of the time and date of his hearing in a December 
1994 letter from the RO.  However, in March 1995, the veteran 
failed to report for his personal hearing and there is no 
indication in the record that he has since requested that 
this hearing be rescheduled.


REMAND

The veteran essentially contends that he is unemployable as a 
result of his service-connected disabilities, and that he is 
therefore entitled to a total rating for individual 
unemployability due to service-connected disabilities (TDIU).  
The veteran is presently service-connected for an amputation, 
below elbow, right, currently rated as 80 percent disabling; 
capsulitis of the right shoulder with occasional headaches, 
currently rated as 30 percent disabling; bilateral hearing 
loss, currently assigned a noncompensable disability rating; 
and tinnitus, also currently assigned a noncompensable 
disability rating.  He has a combined disability rating of 90 
percent for his service-connected disabilities, which 
includes consideration of a bilateral factor for his hearing 
loss disability.  See 38 C.F.R. §§ 4.25, 4.26 (1999).

The Board notes that in a June 1994 rating decision, the RO 
denied the veteran's claims of entitlement to increased 
ratings for his service-connected amputation, below elbow, 
right, and for his service-connected capsulitis of the right 
shoulder with occasional headaches.  The veteran was advised 
of this decision in July 1994, and he filed a Notice of 
Disagreement with this decision in September 1994.  Since the 
filing of his Notice of Disagreement, the record does not 
reflect that the RO has issued a Statement of the Case as 
required under 38 C.F.R. § 19.26 (1998).  See also 38 C.F.R. 
§ 19.29 (1998).  The filing of a Notice of Disagreement 
initiates the appeal process and the failure of the RO to 
issue a Statement of the Case is a procedural defect 
requiring a remand.  Godfrey v. Brown, 7 Vet. App. 398, 408-
410 (1995).  Accordingly, the Board finds that a remand is in 
order so that a Statement of the Case may be issued to the 
veteran regarding these issues.

Furthermore, the Board finds that the veteran's claim for 
TDIU is inextricably intertwined with the his increased 
rating claims because adjudication of the increased rating 
claims may affect the merits and outcome of the TDIU claim.  
See Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. 
Principi, 3 Vet. App. 466 (1992); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  Thus, the veteran's increased rating 
claims must be fully adjudicated and developed by the RO 
before the Board can render a final decision regarding his 
claim for TDIU.

Accordingly, the Board is remanding this case for the 
following action:

1.  The RO should obtain the names and 
addresses of any health care providers 
who have recently treated the veteran for 
his service-connected disabilities.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of any pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured, or that the RO has 
not previously attempted to secure.

2.  Thereafter, the RO should review the 
evidence of record and undertake any 
other development it deems necessary, 
including possibly scheduling the veteran 
for additional VA physical examination to 
assess the current level and severity of 
his service-connected disabilities.

3.  Once all necessary development has 
been completed to the extent possible, 
the RO should again review the evidence 
of record and re-adjudicate all issues.  
If the benefits sought remain denied, the 
RO should issue a Supplemental Statement 
of the Case regarding the issues of 
entitlement to an increased evaluation 
for the veteran's service-connected 
amputation, below elbow, right, currently 
evaluated as 80 percent disabling; 
entitlement to an increased evaluation 
for the veteran's service-connected 
capsulitis of the right shoulder with 
occasional headaches, currently evaluated 
as 30 percent disabling; and TDIU.  All 
pertinent law and regulations should be 
set forth.  The veteran should be 
afforded the opportunity to respond to 
the SSOC and to perfect an appeal as to 
the increased rating issues.  Thereafter, 
the case should be returned to the Board, 
if in order.

The veteran need take no action unless otherwise notified.  
The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



